Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–9 and 11–18 are allowed.
	Regarding claims 1–9 and 11–17, the prior art does not teach or suggest the claimed, “the circumferential surface of the image bearing member has a ten-point average surface roughness Rz that is less than an average particle diameter of the metal soap so that the metal soap remains on the circumferential surface of the image bearing member, the average particle diameter of the metal soap is at least 0.15 µm and not more than 2.00 µm so that the metal soap is supplied from the toner to the grooves on the surface of the image bearing member, and the ten-point average surface roughness Rz is in a range of 0.10 < Rz ≤ 0.53 µm and an average interval Sm between concave-convex portions on the circumferential surface of 0 < Sm ≤ 70.0 µm so as to increase an amount of time that the metal soap remains on the circumferential surface, thereby reducing an occurrence of image smearing.”
Regarding claim 18, the prior art does not teach or suggest the claimed, “the circumferential surface of the image bearing member has a ten-point average surface roughness Rz of 0 < Rz ≤ 0.70 µm and an average interval Sm between concave-convex portions on the circumferential surface of 0 < Sm ≤ 70.0 µm, and an average particle diameter of the metal soap is larger than the ten-point average surface roughness Rz, wherein the toner particles include an organosilicon polymer covering the surface of the toner particles, wherein when the ratio of the amount of silicon in the toner particles after washing with aqueous solution of neutral detergent to the amount of silicon in the toner particles before washing with the aqueous solution of neutral detergent is defined as an adhesion ratio, the adhesion ratio of the organosilicon polymer on the surface of each of the toner particles is 90% or more.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN D WALSH/            Primary Examiner, Art Unit 2852